Citation Nr: 1807499	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to July 11, 2014 and for 70 percent thereafter for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from November 2000 to August 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2012 and November 2014 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In his April 2014 substantive appeal, the Vetearn requested a videoconference hearing before the Board.  He did not appear for the scheduled hearing and indicated that he did not want to reschedule.  His hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his April 2014 substantive appeal, the Vetearn stated that he had impairment in "most areas" of his life and that his PTSD symptoms had worsened.  As the Veteran has complained of worsening symptoms and several years have passed since his previous examination, a new examination is needed to properly evaluate the severity of his disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Additionally, it appears the Veteran had an examination in July 2014.  While correspondence shows that the examination report was going to be scanned and emailed to the RO, the examination is not currently in the claims file.  On remand, the RO should associate the July 2014 examination with the claims file.

Finally, the record shows that the Veteran sought some treatment for his PTSD at the VA.  The RO should ensure that all VA treatment records relating to the Veteran's PTSD claim are associated with the claims file. 


Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain for the claims file copies of the complete clinical records of all VA treatment the Veteran has received for his PTSD (i.e., update the records of his VA treatment to the present time).

2. The AOJ should associate with the claims file a copy of the July 2014 VA examination for PTSD. If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.

3. Thereafter, the AOJ should arrange for a VA examination to assess the nature and current severity of the Veteran's service-connected PTSD.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be completed.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that will allow adjudication under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

4. A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




